         Case 1:18-cv-00681-RJL Document 159-2 Filed 02/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681 (RJL)
                                                            Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

Defendants.


                         DECLARATION OF MATTHEW COUCH


        My name is Matthew Couch. I am a Defendant in the above-captioned action and I do

testify as follows under penalty of perjury under the laws of the United States, as witnessed by

my signature below:

        1.     On January 24, 2020, I notified my counsel that a link in a document that had

been filed with the Court (Dkt. 130-2) as li e on he Co r lis ener.com ebsi e and needed o

be redacted.

        2.     I subsequently verified on the Courtlistener.com website that the link was no

longer live and so notified my counsel. It is possible I may have entered identifying information

incorrectly on the Courtlistener.com website.


        Dated: February 20, 2020
               Rogers, Arkansas

                                                            Matthew Couch
                                                            _______________________
                                                            MATTHEW COUCH

                                                1
